Citation Nr: 1242526	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  04-43 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a psychosis.

3.  Entitlement to service connection of alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to July 1993.

These matters initially came before the Board of Veterans' (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In March 2002, the RO denied service connection for PTSD and alcoholism.  In July 2003, the RO denied service connection for mental illness.  That claim has been recharacterized as indicated on the title page.
 
In February 2003, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.

The Board remanded the claims in June 2007 and denied them in June 2008.  In a June 2009 Order, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for the Veteran and VA to vacate the Board decision and remand the claims to the Board.  In November 2009, the Board remanded the claims for additional evidentiary development to comply with the Court's June 2009 Order.

In a March 2011 decision, the Board again denied the claims on appeal.  In an August 2011 Order, the Court granted a Joint Motion to vacated the Board's March 2011 decision, and remanded these claims back to the Board for development consistent with the Joint Motion.  In February 2012, the Board remanded the claims to the RO, via the Appeals Management Center (AMC).  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity, the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.

2.  An acquired psychiatric disability was not manifest in service; a psychosis did not become manifest within a year of separation; symptoms of psychiatric disability were not present until 1996; and no current acquired psychiatric disability is related to service.

3.  Alcohol dependence is not related to a service-connected disease or disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384, 4.125 (2012).

2. An acquired psychiatric disorder other then PTSD was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The claim seeking service connection for alcohol dependence lacks legal merit. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c) (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2007 post rating letter, the AMC notified the Veteran of the evidence needed to substantiate his claims, including a request for specific information relating to claimed stressors with regard to the PTSD claim.  That letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the July 2007 letter.  Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This timing deficiency was cured by readjudication of the claims in multiple supplemental statements of the case (SSOCs), most recently in October 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, service personnel records, and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The RO/AMC recently requested records from Kaiser Permanente and the California Department of Rehabilitation, and each of these custodians indicated that they did not have any records in their possession either because they had been destroyed or were no longer in the system because they were too old.  The RO/AMC was therefore not required to make any additional efforts to obtain these non-Federal records.  See 38 C.F.R. § 3.159(c)(1) (VA not required to make follow-up request for private treatment records where follow-up request for records would be futile).

The Veteran's representative, in the February 2011 informal hearing presentation, suggested that the service personnel records had not been obtained, and that a remand was warranted to obtain them.  The Board notes, however, that the RO requested the entire personnel file in September 2002 and there is a folder in the claims file labeled "201 file" that contains service personnel records, some of which are discussed below.  There is no indication that additional records exist that have not been associated with the claims file.  A remand is therefore not warranted to again request the personnel records.

In addition, a December 2007 VA opinion was obtained as to the etiology of the Veteran's claimed psychiatric disabilities.  As shown below, this opinion was adequate because the opining psychologist explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008). 

The Board's prior decisions have been vacated based on findings by the parties to the Joint Motions that VA had not fulfilled its duty to assist with regard to the records of the SSA's disability determination.  Specifically, the June 2009 Joint Motion found that, although the Board had instructed the RO to obtain the SSA's disability determination records and the RO obtained about 150 pages of such records, the records did not contain the initial decision awarding disability benefits. The RO/AMC requested the SSA's disability determination records, including the initial decision in April 2010.  In its March 2011 decision, the Board found that the RO/AMC had substantially complied with its remand instructions by requesting all of the SSA records including a copy of the original decision, and that the SSA's return of a complete copy of the records reflected that a copy of the initial decision was no longer of record.  The parties to the August 2011 Joint Motion found that there was not substantial compliance, because VA obtained neither the initial disability determination nor a negative reply.  After the Board's most recent remand, the RO/AMC requested and received SSA disability determination records.  These most recent records include the initial SSA disability determination and transmittal.  The November 2003 SSA disability determination indicated that the Veteran was initially found disabled in a decision dated March 2, 2001.  The SSA Disability Determination and Transmittal now in the claims file is dated March 2, 2001, and does not appear to have previously been in the record.  The Board therefore finds that the initial disability determination has been obtained and there has therefore been substantial compliance with the instructions in the Board's remands and Joint Motions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The RO/AMC requested the SSA disability determination multiple times and ultimately received the initial disability determination.  The  Board finds that VA has complied with the VCAA's notification and assistance requirements and the claims on appeal are thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The term "psychosis" includes schizophrenia.  38 C.F.R. § 3.384(f).

In addition, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varies depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony was found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

Prior to a recent amendment to the PTSD regulation, discussed below, where the claimed stressor was not related to combat, a veteran's lay testimony alone was not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record was required to contain service records or other corroborative evidence which substantiated or verified the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The parties to the Joint Motion instructed the Board to address the application of the recent amendment to the PTSD regulation.  Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2012).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and a VA or VA contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes a threat to the physical integrity from an actual or potential improvised explosive device.

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed PTSD is related to combat.  Therefore, neither the combat provisions of 38 U.S.C.A. § 1154 (West 2002) nor the rule relating to combat stressors are applicable.

The STRs are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  A mental status evaluation was conducted six days prior to the Veteran's separation examination, in June 1993.  An evaluation consisting of a clinical interview and psychometric testing indicated no diagnosis or condition on Axis I or II.  The report of examination at separation reveals that the Veteran was found to be psychiatrically normal.  Service personnel records show that the Veteran was administratively discharged for two consecutive failures of the physical training test.

Following service, VA treatment records show treatment beginning in February 1997, but show only intermittent treatment for various physical complaints at that time. In May 1997, it was noted that the Veteran drank 8 to 10 ounces of rum and 2 6-packs of beer per day. In August 1988, the Veteran reported a 2 to 3-week decrease in appetite and weight loss, citing job stress.  In April 1999, the Veteran was hospitalized for thyroid problems and underwent a parathyroidectomy and right hemithyroidectomy.  It was noted without comment in the record that the Veteran displayed "altered mentation."  In an August 2000 addendum, the April 1999 reference was noted by a social worker at the VA mental health clinic who suggested that the Veteran should be checked to rule out medical causes from what appear to be "psychotic symptoms."  She noted that it did not seem as though the Veteran was being followed medically for this.

Later in August 2000, the Veteran was evaluated for complaint of 3 years of auditory hallucinations consisting of voices, as well as visual hallucinations of a demon, or woman with long hair, floating around him with a knife.  The Veteran reported paranoid illusions that people were trying to hurt him as well as ideas of reference of special messages from the TV for him.  He reported that these began gradually 3 years prior.  At that time, he was drinking approximately 1 bottle of rum daily.  The examiner diagnosed schizophrenia vs. alcohol induced vs. "2/2 GMC."  It was also noted that he met the criteria for alcohol dependence.

Two days later, the Veteran was evaluated by a psychiatrist, and a diagnosis of psychosis NOS was given, with a rule out of paranoid schizophrenia and alcohol abuse vs. dependence.  The Veteran was started on medication.  By September 2000, with medication and reported discontinuation of alcohol, the diagnosis was chronic paranoid schizophrenia.  In March 2001, it was noted that symptoms were under good control with medication.  An October 2001 letter from the Chief of a VA Cognitive disorder clinic indicated that the Veteran was disabled and unemployed due to chronic paranoid schizophrenia.

Thus, the clinical and service evidence reveals that the Veteran was discharged in July 1993 due to physical performance deficiencies, with affirmatively normal psychiatric findings, then had onset of psychiatric symptoms in approximately 1996-1997, and began treatment for schizophrenia in 2000.

The Board has considered the lay evidence as it pertains to in-service symptoms and continuity of symptomatology after service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In a May 2001 statement, the Veteran stated that his life has not been same after the Army and that his psychiatric problems and alcohol abuse stem from that time.

At his RO hearing in February 2003, the Veteran testified that schizophrenia resulted from 'extra overwork' while he was stationed in Germany.  He described being depressed at the time, and becoming paranoid.

A September 2004 psychology intake note reveals the Veteran's assertion that he first heard voices while in the Army stationed in Germany in 1991.  He became increasingly paranoid and began to sleep with a knife at night.  He reported that he began drinking heavily in an effort to stop the voices.

In an April 2005 psychiatric consultation, the Veteran stated that he experienced psychotic symptoms while on active duty, but never reported it.

In a November 2005 letter, the Veteran asserted that he was suffering from symptoms of psychosis or mental illness at the time of his military service.  In an August 2007 VA Form 21-4138, the Veteran asserted that he had reported his psychiatric symptoms to his commander and was ignored.  The Veteran reported that he was suffering from his current symptoms; he complained to his commander, but was never referred to therapy; rather, he was ignored and labeled a troublemaker.

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ( "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  For the following reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms in service, or continuous symptoms after service separation and that the Veteran's assertion of continued symptomatology since active service, while competent, is not credible.

The Board finds that the Veteran's more recently reported history of continued symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of psychiatric symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and was found to be clinically psychiatrically normal.  In addition, at service separation in June 1993, the Veteran completed and signed a report of medical history.  At that time he reported no history of frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  He denied any treatment for a mental condition.

The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and is therefore of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

The Board also notes that the Veteran did not report a history of continuous post-service symptoms during post-service medical treatment for the claimed disability. When the Veteran was initially evaluated for a mental disorder with VA after service in August 2000, he reported onset of symptoms three years prior, in approximately 1996.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). Indeed, he did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

These inconsistencies between the Veteran's contemporaneous statements made to health care providers and later statements made during the course of an appeal for compensation benefits weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for several years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of symptom onset in service and continuity of symptoms since service separation.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute an acquired psychiatric disorder to service, despite his contentions to the contrary.

The Board acknowledges a March 2005 letter from a VA psychiatrist, D.L., M.D., noting that the Veteran was being treated for schizophrenia and obsessive compulsive disorder, with daily symptoms of paranoia and contamination obsessions which dominate his interactions with other people, and which were suspected to feed his alcohol use.  According to D.L, the Veteran reported that his symptoms started while he was in the military, "which is consistent with the age at which a psychotic break usually occurs."  D.L. concluded that his disability was therefore service-connected in nature.

However, in this case, the Board places greater probative value on a December 2007 VA opinion obtained specifically to address the question of nexus.  In that report, a VA psychologist specifically noted the opinion of D.L.  He noted that treatment records from 1999 showed no psychosis at that time or until 2000.  He also noted that when psychotic symptoms were first reported, the Veteran noted onset 3 years prior, which would have been around the age of 25 or 26.  The psychiatrist noted that the age of onset for schizophrenia is variable, but the most frequently observed age of onset is between 18 and 25 years old for men.  He also reported that an in-service report of mental status evaluation dated June 2, 1993, reveals no mental health diagnosis on Axis 1 or Axis 2.  Other records indicate unsatisfactory performance, but no specific psychiatric symptoms.  The psychiatrist found that such poor performance could relate to any number of issues, including but not limited to possible early signs of mental illness.  He conceded that it is possible that the Veteran was developing some paranoid ideation at that time, but he could not see specific references to this in the record.  He concluded that a link between the Veteran's poor performance in the military and early signs of mental illness would be purely speculative given the available evidence.  Based on a review of the evidence, it was his stated opinion that there is no specific evidence (other than lay history) of an acquired psychiatric disorder in service.  In fact, the mental status evaluation indicates no mental illness just before discharge.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the opinion of D.L. is explicitly based on the Veteran's report of onset of symptoms in the service.  As discussed above, the Board has concluded that this assertion is not credible.  Therefore, the opinion based on the Veteran's account is also not credible.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the Veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the Veteran rejecting it).  In contrast, the VA psychologist explained the reasons for his conclusions based on an accurate characterization of the evidence of record, including D.L.'s statement, and this opinion is therefore entitled to greater probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board notes that while the VA psychologist wrote that a link between the Veteran's poor performance in the military and early signs of mental illness would be "purely speculative" given the available evidence, this language did not run afoul of the holding of Jones v. Shinseki, 23 Vet.  App. 382 (2009).  In Jones, the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  Here, the psychologist did not conclude that an etiology opinion would be speculative; rather, he offered an opinion that link between poor military performance and early signs of mental illness would be speculative given the evidence of record.  Jones is therefore inapplicable.

In sum, there is no in-service injury or disease, no manifestation of a psychosis within a year of separation, and no credible evidence relating a current diagnosis of an acquired psychiatric disorder to service.  As such, the Board concludes that service connection for an acquired psychiatric disorder other than PTSD is not in order.

Turning to PTSD, there is some dispute in the record as to whether a diagnosis of PTSD is warranted. There does not appear to be a confirmed diagnosis, but there are multiple references to a rule out diagnosis. For instance, a September 2004 psychology intake note reveals the Veteran's assertion that he first heard voices while in the Army stationed in Germany in 1991. He became increasingly paranoid and began to sleep with a knife at night.  He reported that he began drinking heavily in an effort to stop the voices.  The Veteran received a rule out diagnosis of PTSD. It was noted that he expressed some symptoms consistent with PTSD, which would be assessed in future sessions.

In the December 2007 report, a VA psychologist reviewed that Veteran's reported stressors, and found that he did not report any traumatic stressor that would meet the criteria for a PTSD diagnosis.

While a diagnosis of PTSD appears doubtful, the Board concludes that, even if such a diagnosis were confirmed, to the extent that it is based on the onset of psychiatric symptoms in service, as discussed in detail above, this is based on a service history that the Board finds to be not credible.

The Veteran has also reported other stressors regarding his PTSD claim. In a May 2001 statement, the Veteran asserted that, in 1991, during Operation Desert Storm, he was stationed in Germany, but thought he might be sent to Saudi Arabia and feared that he was 'going to die far away from home.' He also reports that he was harassed by a racist commander who would constantly embarrass him in front of the Company.

In an August 2001 statement, the Veteran reported that the "Saudi Arabia Incident in Germany" affected him a great deal mentally.  He explained in a separate letter that the incident referred to was the Persian Gulf War.  He reported that he never went to the Persian Gulf theater of operations, but feared he would be sent there.  He reported turning to alcohol from what he termed the extra overwhelming pressures and stress, being discriminated by racist commanders, being passed over for promotion while white counterparts would get promoted, and the excessive worries in the U.S. Army.

In February 2003, he described being overworked and undervalued by his commander, and being passed over for promotions in favor of white candidates, all causing him to turn to alcohol.

At his RO hearing in February 2003, the Veteran reported that, during the Gulf War, he was "working long hours, long, long hours, and our commander pretty much burned us out."  He reported feeling stress from the possibility of having to deploy to Saudi Arabia, and reported that he had never had to deal with this type of "death situation."  He also reported feeling stress at being briefed about terrorists and having to patrol at night with only an M-16 with "no rounds."

In an August 2007 letter, the Veteran asserted that his assignment in Germany was a "[h]ardship military tour," and that, unlike the soldiers stationed in the United States, the Veteran was deprived of a normal, and a standard quality of life, and was forced to lived in a deplorable living conditions, including an overcrowded room with no personal space, busted toilets that leaked urine and smells. He also reported that he was forced to shave and shower everyday at a specific time.  The Veteran also cited as stressors, the fear of being deployed to Saudi Arabia, constant military exercises using gas masks, bathing, and the constant discussion of dying in the desert of chemical weapons, as well as the fear of being deployed for a long period of time, "like today's Iraq War."  He reported constant tension, extreme work hours followed by having to report with his M-16 rifle to patrol a "high terror alert" base. These patrols had to be performed all night from 24-48 hour shifts.  After each shift, he had to return to work and perform his duties; this routine went on for many months.

None of the above stressors has been verified, and the Board concludes that no effort to attempt verification through official sources would be fruitful.  In essence, the Veteran's stressors are based on his subjective perception of otherwise routine events, such as a fear of being deployed to a combat zone, frustration at being passed over for promotions, his belief that he was being discriminated against, as well as general hardships of service life.  These are not occurrences that can be verified through official sources.  While independent lay evidence may be competent regarding verification of such stressors, and while the Veteran has named several fellow servicemen who were present, or who participated in harassment directed at him, he has not submitted any statement from such individuals.  As noted above, the Veteran's own statements are not sufficient to verify a non-combat stressor.

With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As noted above, neither the chief of the VA cognitive disorders clinic nor "D.L.," who were treating the Veteran, nor any other health care professional diagnosed PTSD based on any of the Veteran's claimed stressors, and the psychologist who prepared the December 2007 VA opinion, specifically found that the Veteran did not report any traumatic stressor that would meet the criteria for a PTSD diagnosis.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is inapplicable.

In sum, the evidence does not reflect that the Veteran has been diagnosed with PTSD based on any of his claimed stressors, whether or not related to fear of hostile military or terrorist activity.  Accordingly, service connection for PTSD is not in order.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Regarding the claim for service connection for alcohol dependence, the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.

Here, there is no dispute as to the essential facts.  The Veteran's alcohol abuse has been related to his psychiatric disability.  The Veteran has alternatively endorsed this etiology, as well as a direct service connection etiology.  However, for the reasons stated above, the Veteran's psychiatric disability is not a service-connected disability, and a direct service connection theory of entitlement is legally precluded.  As such, service connection for alcohol dependence must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a psychosis, is denied.

Entitlement to service connection of alcohol dependence is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


